Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

		In the claims:
			In claim 7, line 1, delete “2” and insert therefore - - 1 - -.

	The above amendment was needed to correct the dependency of claim 7 which was inadvertently overlooked in the amendment, where claim 2 was canceled and moved to claim 1, therefore it is clear that claim 7 should now depend from claim 1 and this amendment corrects this.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH